Citation Nr: 0702385	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The issues of entitlement to an initial compensable 
evaluation for service-connected right ear hearing loss and 
entitlement to service connection for a back disorder are 
addressed in the Remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in May 1995 denied entitlement to 
service connection for left ear hearing loss and a back 
disorder.

2.  The additional evidence received since the time of the 
unappealed May 1995 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for left ear hearing loss.

3.  The additional evidence received since the time of the 
unappealed May 1995 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for left ear hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's request to reopen finally 
decided service connection claims for left ear hearing loss 
and a back disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claims, 
letters dated in November 2003 and December 2003 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded VA examinations in 
December 2004.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  


New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Left Ear Hearing Loss

The pertinent evidence of record at the time of the May 1995 
unappealed rating decision included the veteran's service 
medical records, a February 1994 audiological evaluation, and 
a March 1994 VA general medical examination.  The additional 
pertinent evidence added to the record since that decision 
includes an April 2003 private audiological evaluation and a 
December 2004 VA audiological examination.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Impaired hearing is considered a disability 
for VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is forty 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are twenty- six decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The RO denied the veteran's claim for entitlement to service 
connection for left ear hearing loss in May 1995.  This claim 
was not appealed and therefore, is final.  38 U.S.C.A. 
§ 7105.  At that time, the evidence of record did not show 
that the veteran had a current diagnosis of left ear hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385.  While 
additional VA and private audiological evaluations are 
"new" as they were not previously of record, the medical 
evidence of record still does not show left ear hearing loss 
for VA purposes.  The April 2003 private audiological 
evaluation notes "mild" left ear hearing loss but does not 
enumerate the puretone decibel loss amounts.  The December 
2004 VA examination concludes that only one of the puretone 
decibel loss figures for the veteran's left ear hearing for 
the frequencies 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz, is above 26 decibels, none are above 
40 decibels; and there was 100 percent Maryland CNC word 
discrimination in the left ear.  As such, none of the three 
potential criteria for VA-defined hearing loss have been met.  
See 38 C.F.R. § 3.385.

Although the evidence submitted since the last final rating 
decision is "new," as it had not been previously considered 
by VA, it is not "material," as it does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection as hearing impairment for VA purposes 
has not been shown.  38 C.F.R. § 3.156.  As new and material 
evidence to reopen his finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable, and the issue of entitlement to service 
connection for left ear hearing loss is not reopened.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

Back Disorder

The pertinent evidence of record at the time of the May 1995 
unappealed rating decision included the veteran's service 
medical records and a March 1994 VA general medical 
examination.  The additional pertinent evidence added to the 
record since that decision includes VA outpatient treatment 
records dated from September 2003 to November 2003 and a 
December 2004 VA spine examination.  

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in May 1995.  The veteran did 
not file a notice of disagreement to this denial and 
therefore, the May 1995 rating decision is final.  
38 U.S.C.A. § 7105.  At the time of the May 1995 rating 
decision, the evidence of record did not show that the 
veteran had a current back disorder.  Beginning in September 
2003, VA outpatient treatment records show evidence of 
complaints of lower back pain.  An x-ray taken at that time 
showed minimal degenerative joint changes, as did a 
multiresonant imaging test (MRI) taken in November 2003.  At 
that time, and on VA examination in December 2004, the 
veteran was diagnosed with musculoskeletal lumbar strain.  
Thus, the evidence submitted since the last final rating 
decision is "new," as it had not been previously considered 
by VA, and "material," as it raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  Accordingly, the issue of entitlement to service 
connection for a back disorder is reopened. 


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for left ear hearing loss is denied.

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for a back 
disability, and to that extent only, the appeal is granted.


REMAND

In view of the Board's decision above, the veteran's claim 
for service connection for a back disorder must be 
adjudicated on a de novo basis without regard to the finality 
of the May 1995 rating decision. 

By a January 2005 rating decision, service connection was 
granted for right ear hearing loss, and a noncompensable 
evaluation assigned effective December 23, 2003.  A notice of 
disagreement regarding this rating decision was received by 
the RO in February 2005.  The filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  VA has not yet 
issued a statement of the case as to the issue of entitlement 
to an initial compensable evaluation for service-connected 
right ear hearing loss, pursuant to 38 U.S.C.A. § 1114(j) 
(West 2002).  The Board is, therefore, obligated to remand 
this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are remanded for the following 
actions:

1.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, on the issue of entitlement to 
an initial compensable evaluation for 
service-connected right ear hearing 
loss, is necessary.  38 C.F.R. § 19.26 
(2006).  The veteran and his 
representative are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the January 2005 rating decision 
granting a noncompensable evaluation 
must be filed.  38 C.F.R. § 20.202 
(2006).  If the veteran perfects an 
appeal as to this issue, the case must 
be returned to the Board for appellate 
review.

2.  Thereafter, the RO must adjudicate 
the issue of entitlement to service 
connection for a back disorder on a de 
novo basis without regard to the finality 
of the May 1995 rating decision.  If this 
issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative, with appropriate laws and 
regulations as to the issue of 
entitlement to service connection.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


